DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the interstices" in line 2 of claim 27.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-27 and 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Becking et al. (U.S. Patent Publication No. 2007/0078480 A1) in view of Franano et al. (U.S. Patent Publication No. 2017/0245864 A1).
Regarding claims 21-27 and 31-35, Becking et al. discloses (Claim 21) a treatment device (Fig. 1), which comprises: an expandable member (104) configured to at least partially occupy (Fig. 2) an outpouching (Fig. 2) in an organ (12); and a reinforcing extension element (106) mounted with respect to the expandable member (104) to at least partially support (Paragraph 0035) the expandable member (104) when deployed in the outpouching (Fig. 2); (Claim 23) wherein the expandable member (104) comprises a mesh device (double layer braid of 104, Paragraph 0031); (Claim 24) including a hydrogel coating (110, PEG) on at least (Fig. 2, Paragraph 0035) one of the mesh device (double layer braid of 104, Paragraph 0031) and the reinforcing extension element (106); (Claim 25) wherein the hydrogel coating (110, PEG) is disposed on one of an inner surface (within interstices/pores of double layer braid of 104, Paragraph 0035) and an outer surface (outer surface of 104, Fig. 2, Paragraph 0035) of the mesh device (104); (Claim 26) wherein the hydrogel coating (110, PEG) is configured to expand in vivo (Examiner notes PEG swells in vivo, Paragraphs 0004 and 0035); (Claim 27) wherein the hydrogel coating (110, PEG) is configured to expand and occlude (Paragraphs 0004 and 0035) at least some of the interstices (Paragraphs 0035-0036) defined between fibers (braid/wires of 104, Paragraphs 0013 and 0035) of the mesh device (104); (Claim 31) wherein the hydrogel coating (110, PEG) is one of biodegradable (Paragraph 0005) and non-biodegradable; (Claim 32) wherein the hydrogel coating (110, PEG) is impregnated with (Paragraphs 0004 and 0041) at least one pharmaceutical compound (drugs e.g. sirolimus, Paragraph 0041); (Claim 33) wherein the at least one pharmaceutical compound (drugs e.g. sirolimus, Paragraph 0041) is configured for controlled release (breakdown of the drug carrying polymer, Paragraph 0041) in the organ (12); (Claim 34) wherein the mesh device (104) is configured to at least partially occupy (Fig. 2) a vascular aneurysm (12); (Claim 35) wherein the mesh device (104) is configured for at least one of intravascular use (Fig. 2), the genitourinary tract, the biliary tract and the gastrointestinal tract. (Figs. 1-3, Paragraphs 0003-0005, 0031-0041). 
However, Becking et al. fails to disclose (Claim 21) the expandable member comprising a telescopic support including at least two telescopic elements configured for relative movement to control a length of the telescopic support; (Claim 22) wherein the telescopic support is at least partially disposed in the expandable member.
Franano et al. discloses a similar device in the same field of endeavor wherein (Claim 21) the expandable member (150) comprising a telescopic support (630/640) including at least two telescopic elements (630/640) configured for relative movement (Figs. 3E-3F) to control a length (Paragraph 0241) of the telescopic support (630/640); (Claim 22) wherein the telescopic support (630/640) is at least partially disposed in the expandable member (150). (Figs. 3E-3F, Paragraphs 0040, 0218, 0241 and 0243). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Becking et al. to incorporate the telescoping teachings of Franano et al. The motivation for the modification would have been to allow for the device to freely shorten in the axial direction, which in turn allows the aneurysm to be more accurately filled by the device. (Franano et al. Paragraph 0241). 

Regarding claims 36-40, Becking et al. discloses (Claim 36) a treatment device (Fig. 1), which comprises: an expandable mesh (104) configured for insertion (Fig. 2) in a vascular organ (10), the expandable mesh (104) configured to expand (Paragraph 0032) to an at least partially expanded condition (Fig. 2) in association within insertion in a target site (Fig. 2) within the vascular organ (10); (Claim 37) including a hydrogel (110, PEG) applied to (Fig. 2, Paragraph 0035) the expandable mesh (104), the hydrogel (110, PEG) expandable in vivo (Examiner notes PEG swells in vivo, Paragraphs 0004 and 0035) to assist in retention (Paragraph 0035) of the expandable mesh (104) at the target site (Fig. 2); (Claim 38) wherein the expandable mesh (104) is configured to at least partially occupy (Fig. 2) an aneurysm (12) within the vascular organ (10); (Claim 39) wherein the expandable mesh (104) is a stent (Paragraph 0033) configured for insertion (Fig. 2) at the target site (Fig. 2)within the vascular organ (10); (Claim 40) wherein the hydrogel coating (110, PEG) is impregnated with (Paragraphs 0004 and 0041). (Figs. 1-3, Paragraphs 0003-0005, 0031-0041).
However, Becking et al. fails to disclose (Claim 36) a telescopic support at least partially disposed in the expandable mesh, the telescopic support configured to maintain the expandable mesh in the at least partially expanded condition, the telescopic support including first and second elements configured for relative movement to selectively control a length of the telescopic support with the expandable mesh.
Franano et al. discloses a similar device in the same field of endeavor wherein (Claim 36) a telescopic support (630/640) at least partially disposed (Figs. 3E-3F) in the expandable mesh (150), the telescopic support (630/640) configured to maintain (Paragraph 0241) the expandable mesh (150) in the at least partially expanded condition (Figs. 3E-3F), the telescopic support (630/640) including first (630) and second (640) elements configured for relative movement (Paragraph 0241) to selectively control a length (Paragraph 0241) of the telescopic support (630/640) with the expandable mesh (150). (Figs. 3E-3F, Paragraphs 0040, 0218, 0241 and 0243). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Becking et al. to incorporate the telescoping teachings of Franano et al. The motivation for the modification would have been to allow for the device to freely shorten in the axial direction, which in turn allows the aneurysm to be more accurately filled by the device. (Franano et al. Paragraph 0241). 
Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26, 28, and 34-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,448,970. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained with the claims of the patent. 
16/882,410
21
22
23
24
25
26
28
34
35
36
37
38
10,448,970
1
1
1
1
1
1
1
1
1
1
1
1


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771